Title: Low Postage for Newspapers, [9 January] 1792
From: Madison, James
To: 


[9 January 1792]

   
   On 9 January the post office bill was read a third time. Murray moved to recommit and amend it by reducing the postage on newspapers from one to one-half cent. It was objected that a motion to recommit the entire bill for the purpose of amending a particular section was out of order.


Mr. Madison supposed that so small an amend⟨ment⟩ might be made by the genera! consent of the House; ⟨but⟩ he would be sorry to re-commit the whole bill, alth⟨ough⟩ he thought the amendment proposed by Mr. Murr⟨ay of⟩ the greatest importance; as to rate the postage of ne⟨ws-pa⟩pers above half a cent, amounted to a prohibition in ⟨effect⟩ of the distribution of knowledge and information thr⟨ough⟩out the Union.
